FILED
                            NOT FOR PUBLICATION                              DEC 09 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



JAMES LEE LIKE,                                   No. 10-17571

              Petitioner - Appellant,             D.C. No. 3:08-cv-00255-RCJ-VPC

  v.
                                                  MEMORANDUM *
JACK PALMER,

              Respondent - Appellee.



                   Appeal from the United States District Court
                             for the District of Nevada
                 Robert Clive Jones, Chief District Judge, Presiding

                           Submitted December 6, 2011 **
                             San Francisco, California

Before: TROTT and BEA, Circuit Judges, and PALLMEYER, District Judge.***

       James Like, a Nevada state prisoner, appeals the district court’s denial of his

28 U.S.C. § 2254 habeas petition. We review de novo the district court’s decision


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Rebecca R. Pallmeyer, District Judge for the U.S.
District Court for Northern Illinois, sitting by designation.
to deny a § 2254 habeas petition. Gonzalez v. Knowles, 515 F.3d 1006, 1011 (9th

Cir. 2008). We have jurisdiction under 28 U.S.C. § 2253 and we affirm. The

parties are familiar with the facts underlying the appeal and thus we do not include

them here.

      Like challenges his sentence of life without parole for grand larceny auto

under Nevada’s habitual criminal act, Nev. Rev. Stat. § 207.010, based on three

prior convictions for forgery, attempted grand larceny, and attempted theft, as cruel

and unusual punishment under the Eighth Amendment. Because Like filed his

federal habeas petition after April 26, 1996, the Antiterrorism and Effective Death

Penalty Act of 1996 (“AEDPA”) applies. The Nevada Supreme Court’s decision

affirming Like’s sentence was not contrary to, or an unreasonable application of,

clearly established federal law. See Lockyer v. Andrade, 538 U.S. 63, 77 (2003)

(two consecutive twenty-five-years-to-life sentences under California three-strikes

law based on several prior convictions did not violate the Eighth Amendment).1

Therefore, the district court properly denied habeas relief.

AFFIRMED.




      1
         Like argues that his sentence differs from that in Andrade because he lacks
the possibility of parole. We are not persuaded that the availability of parole in
other situations requires a different result here.